Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-10, 12-13, 15 and 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Gesuale (US 6,019,565) in view of Raun (EP 2039336).

Regarding claim 1, Gesuale discloses a transport device for carrying and moving an object from one location to another (Fig.1), comprising:
a chassis (10) having a plurality of guide sleeves and at least one movable extension in each guide sleeve (Col.6, lines 46-49); and 
at least four omnidirectional wheels (16, Col.6, lines 36-37) arranged on the chassis the chassis being configured to adapt a wheel-base (14, telescopic legs, Col.6, lines 46-49) and a track gauge (distance between legs 14, Col.5, lines 24-31) of the at least four omnidirectional wheels, via movement of at least one movable extension relative to its respective guide sleeve (Fig.1, Col.6, lines 46-49), according to a size of the object by movement of at least one omnidirectional wheel of the at least four omnidirectional wheels (Col.5, line 7 - Col.6, line 49).

Gesuale does not further specifically disclose the wheels are motor-driven.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Gesuale in view of Raun to include motor-driven wheels in order to ease the burden of the user and since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.

Regarding claim 3, Gesuale, as modified above, further discloses at least one lifting device (24), arranged on the chassis, configured to lift the object for transportation (Fig.3a).

Regarding claim 4, Gesuale, as modified above, further suggests by the taught combination, the chassis has a shape of a two-pronged fork (Gesuale, 14, Fig.1), and wherein the at least four motor-driven (Raun, Abstract) omnidirectional wheels are arranged on the prongs of the two-pronged fork (Gesuale, 16, Fig.1).

Regarding claim 5, Gesuale, as modified above, further discloses the prongs are capable of elongatedable and adaptable in width (as in claim 1 above, Col.5, line 7 - Col.6, line 49).

Regarding claim 6, Gesuale, as modified above, further discloses the at least one lifting device (24) is arranged on at least one of the prongs (14) (Fig.1).

Regarding claim 7, Gesuale, as modified above, further discloses the at least one lifting device includes a blade (36, Fig.3a) configured to slip under a wheel of the object, to thereby lift the wheel.

Regarding claim 8, Gesuale, as modified above, further discloses the chassis is foldable for storage (hinged).

Regarding claim 9, Gesuale, as modified above, further discloses the prongs are configured to move, in a vertical position, into a mode for storage (hinged).

Regarding claim 10, Gesuale, as modified above, further teaches the object is a sick bed (Raun, Para.21).

Regarding claim 12, Gesuale, as modified above, discloses a method for automatically operating a transport device including a chassis (10) having a plurality of guide sleeves and at one movable extension in each guide sleeve (Col.6, lines 46-49); and at least four omnidirectional wheels (16, Col.6, lines 36-37) arranged on the chassis, the chassis being configured to adapt a wheelbase (14, telescopic legs, Col.6, lines 46-49) and a track gauge (distance between legs 14, Col.5, lines 24-31) of the at least four omnidirectional wheels according to a size of the object by movement of at least one omnidirectional wheel of the at least four motor-driven omnidirectional wheels (Col.5, line 7 - Col.6, line 49), the method comprising: 
adapting a wheel base and a track gauge of the at least four omnidirectional wheels, via movement of the at least one of the movable extensions relative to its respective guide 
driving the transport device to the object (Col.1, lines 12-16);
transporting the object to a destination (Col.1, lines 12-16).

Gesuale does not further specifically disclose the wheels are motor-driven.
Raun teaches a transport system including a drive unit with at least one drive wheel (see at least Abstract).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Gesuale in view of Raun to include motor-driven wheels in order to ease the burden of the user and since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.

Regarding claim 13, Gesuale, as modified above, further discloses wherein the transport device includes at least one lifting device (24), arranged on the chassis, configured to lift the object for transportation (Fig.3a), wherein the chassis has a shape of a two-pronged fork (14), and wherein the at least four motor-driven omnidirectional wheels are arranged on prongs of the two-pronged fork (Fig.1), and wherein the prongs are capable elongatable and adaptable in width (as in claim 12 above, Col.5, line 7 - Col.6, line 49), the method further comprising: 
adapting the prongs, in length and lateral distance, to be adapted to the size of the object (Col.5, line 7 - Col.6, line 49).

Regarding claim 15, Gesuale, as modified above, further suggests by the taught combination, the chassis has a shape of a two- pronged fork (14), and wherein the at least four 

Regarding claim 17, Gesuale, as modified above, further discloses the chassis is foldable (hinged).

Regarding claim 18, Gesuale, as modified above, further suggests by the taught combination, the at least one movable extension is pulled into and moved out of its respective guide sleeve by movement of a motor-driven omnidirectional wheel (Gesuale Col.6, lines 46-49, Raun Abstract).

Claims 2 and 14 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Gesuale (US 6,019,565) in view of Raun (EP 2039336), as applied above and further in view of Gaiser (US Pub App 2017/0196748).

Regarding claim 2, Gesuale, as modified above, does not further specifically disclose the at least four motor-driven omnidirectional wheels are electrical motorized Mecanum wheels.
Gaiser teaches a transport device for carrying and moving an object from one location to another (Para.17).
It would have been obvious to a person of ordinary skill in the art at the time the application was filed to have modified Gesuale to use the wheel as taught by Gaiser, so as to achieve a reliable wheel using an old and well known wheel known to be used in a similar environment.  Specifically, the wheel of Gaiser would be used in an environment with rough terrain.  Furthermore, the choice to use the wheel taught by Gaiser amounts to no more than the obvious simple substitution of one known type of wheel for another known type of wheel, in a manner that yields predictable results.

Regarding claim 14, Gesuale, as modified above, further discloses at least one lifting device (24), arranged on the chassis (Fig.1), configured to lift the object for transportation (Fig.3a).

Regarding claim 16, Gesuale, as modified above, further suggests by the taught combination, the chassis has a shape of a two- pronged fork (14), and wherein the at least four motor-driven (Raun, Abstract) omnidirectional wheels are arranged on prongs of the two-pronged fork (Fig.1).

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Gesuale (US 6,019,565) in view of Raun (EP 2039336), as applied above and further in view of Hyde (US Pub App 2014/0094997).

Regarding claim 11, Gesuale, as modified above, not further specifically disclose
sensors, configured to interact with the surroundings; and 
a control unit, connected with the sensors, configured to autonomously and automatically move the transport device.

Hyde teaches automated systems, devices and methods for transporting and supporting objects including one or more sensors (150, Para.42) and a control unit (Para.11).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Gesuale in view of Hyde to include sensors and a control unit in order to ease the burden of the user and increase safety for the user, object and surroundings.

Response to Arguments
Applicant's arguments filed 11/18/2020 with respect to the 103 rejections of the claims have been considered but are moot because the arguments do not apply based on the new grounds of rejection and new interpretation of the references being used in the current rejection, necessitated by amendment.
Regarding Applicant's argument contending that the previously made rejection does not disclose a foldable chassis, inasmuch as Applicant had claimed this feature, it is disclosed by Gesuale, the chassis is foldable due to being hinged.  And as such, any arguments pertaining to this element are considered nonpersuasive. 
Regarding Applicant's argument contending that the previously made rejection does not disclose the prongs are capable of elongatedable and adaptable in width, inasmuch as Applicant had claimed this feature, it is disclosed by Gesuale, as can best be seen in the rejections of claims 1 and 5 previously and above and Col.5, line 7 - Col.6, line 49.
Regarding Applicant's argument contending that the previously made rejection does not disclose an adaptable wheel base according to size by a movement of a motor-driven wheel, inasmuch as Applicant had claimed this feature, it is taught by Gesuale in view of Raun, as detailed in the rejection, the telescopic nature of the chassis of Gesuale allows for non-motorized adjustment for size and the teaching of a motor-driven wheel in view of Raun, teaches the claimed element.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        

/ASHLEY K ROMANO/Examiner, Art Unit 3652